Title: To Thomas Jefferson from David Leonard Barnes, 10 February 1804
From: Barnes, David Leonard
To: Jefferson, Thomas


               
                  Sir 
                  Providence Feby 10th 1804
               
               After delivering my letter of the 8th inst. at the Post Office, I found I had omitted to return Capt Ingrahams petition,—I therefore inclose it,—and have the honour to be with high Respect
               Your Obedient Servt
               
                  David Leonard Barnes 
               
            